Citation Nr: 1523891	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10- 38 977	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	J. Ban, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1979 to April 1992, and as an activated member of the U.S. Army Reserve from February 2003 to January 2004.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the reserve component.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah; the appeal arises from the RO in St. Petersburg, Florida, as the Veteran resides in its jurisdiction.  

The Veteran appeared at a Travel Board hearing with the undersigned in August 2014. A transcript is of record.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

The Board, in its decision of November 2014, issued a grant of service connection for diabetes based on an erroneous reading of evidence presented in the claims file.  That is, the Board erred when it determined that an examination report, dated in April 2014, indicated that the Veteran's hypertension aggravated current diabetes beyond the natural course of the disease process.  Prior to effectuating the Board's order, the RO notified the undersigned Veterans Law Judge that the evidence was read incorrectly.  Indeed, the April 2014 VA examination noted that diabetes aggravates the service-connected hypertension.  This is a significant fact to the claim, and it does not support a grant of service connection.  The entirety of the Board's November 2014 allowance of service connection was based on the erroneous interpretation of the evidence presented in the April 2014 examination report.  Thus, the grant would indicate an allowance based on false evidence.  This is no fault of the Veteran, as the "falseness" of the evidence as presented during the November 2014 Board decision was obtained via an incorrect reading of it by the Board.  Nonetheless, when an allowance is based on such a false premise (i.e. the evidence of record does not, as the Board had erroneously determined, indicate that service-connected hypertension has aggravated diabetes), the Board has no choice but to vacate its earlier allowance.  

The claim for service connection for diabetes remains in appellate status, and the Board has decided to conduct additional development of the claim via the obtaining of an expert endocrinology/internal medicine opinion from the Veterans Health Administration (VHA).  The Veteran will be informed of this action in a separate letter which will inform him of his legal rights with respect to this action.  Following the obtaining of such an opinion, the Veteran will be allowed to review its contents and submit any additional evidence supportive of his claim.  However, the purpose of this order is only to vacate the erroneous decision of November 2014.  In vacating such a decision, this action of the Board is final.  

Accordingly, with respect solely to the portion pertaining to the claim for entitlement to service connection for diabetes, the November 2014 Board decision is vacated.  


	                        ____________________________________________
	MATTHEW D. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




